NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 09a0094n.06
                          Filed: February 4, 2009

                                          07-4002

                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT


SEAN WALSH et al.,                            )
                                              )
       Plaintiffs-Appellants,                 )
                                              )
v.                                            )   ON APPEAL FROM THE UNITED
                                              )   STATES DISTRICT COURT FOR THE
AT&T CORPORATION,                             )   NORTHERN DISTRICT OF OHIO
                                              )
       Defendant-Appellee.                    )




       Before: DAUGHTREY and GIBBONS, Circuit Judges; ZATKOFF,* District Judge.




       PER CURIAM. Following his termination from employment at AT&T, plaintiff Sean

Walsh filed suit against that company, alleging violations of the Americans With Disabilities

Act (ADA), 42 U.S.C. §§ 12101 - 12213, the Family and Medical Leave Act (FMLA), 29

U.S.C. §§ 2601 - 2654, and various Ohio state law provisions and policies. In his

complaint and amended complaint, Walsh asserted that AT&T had: fired him from his sales

position because of his ongoing battle with ulcerative colitis, in violation of both state and

federal disability laws and in violation of Ohio public policy; failed to return him to an

“equivalent position” upon his return from medical leave, in violation of the FMLA; and


       *
       The Hon. Lawrence P. Zatkoff, United States District Judge for the Eastern District of
Michigan, sitting by designation.
07-4002
Walsh v. AT&T

intentionally inflicted emotional distress upon him.        The complaint also contained a

derivative loss-of-parental-consortium claim.


       The district court granted summary judgment to AT&T on all claims. In addressing

the plaintiff ’s ADA claims under both state and federal law, the court concluded that Walsh

failed to establish a prima facie case. In support of that conclusion, the court found a lack

of proof that the ulcerative colitis “substantially limited” Walsh in a major life activity, that

the defendant had refused Walsh a reasonable accommodation for his condition, that

AT&T “regarded” the plaintiff as disabled, or that Walsh was subjected to an adverse

employment action because of his alleged disability. The district court also ruled that even

if the plaintiff could establish a prima facie case of discrimination, the defendant had

offered a legitimate, non-discriminatory reason for its employment action and that Walsh

had produced no evidence to show that the justification articulated by AT&T was merely

a pretext for prohibited discrimination.


       Likewise, the district court rejected Walsh’s FMLA claims – under both an

entitlement/interference theory and a retaliation/discrimination theory – because the proof

showed that the employer had returned the plaintiff to an equivalent position within the

company at the end of the 12-week statutory leave period and because the record

contained no evidence that AT&T fired Walsh because of, or in retaliation for, his use of

FMLA leave. Finally, as to the plaintiff’s state law claims, the district court held that Walsh




                                              -2-
07-4002
Walsh v. AT&T

had failed to establish a genuine issue of material fact that would preclude judgment in

favor of the defendant.


       On appeal, Walsh challenges the district court’s rulings regarding only the disability

discrimination causes of action, the FMLA claim, and a derivative state-law claim for loss

of parental consortium. After an examination of the appellate record and the briefs of the

parties, we conclude that the district judge accurately identified the relevant law and

correctly applied that law to the facts before the court. Because another full opinion by this

court would thus be duplicative and would serve no precedential purpose, we AFFIRM the

grant of summary judgment to the defendant in this matter on the basis of the extensive,

detailed discussion and the valid reasoning employed by the district court in its opinion and

order filed on July 11, 2007.




                                            -3-